Romarcus D. Marshall

#1043741
l3001 S. Emily Dr.
Beeville, Tx/ 78102
June 2, 2015
Abel Acosta, Clerk
COCA of Texas
P.O. Box 12308
Austin, Tx. 78711
RE: Tr. Ct. No. 833880-E &

Honorable AcoSta,

AS followed, you will discover my

court'S
tion the

before Court ASAP please.

assistance.

h);Q. wl 79 S.W.3d 195/198; A finding that there are no grounds to order
.testing or a finding after' testing that the test results do
not show a probability that the applicant would not have been
convicted may be appealed to the appropriate Court of Appeals
or to the Texas Court of Criminal Appeals in capital cases/
Tex. Rules of Crim. Proc. Chapter 64.05, State V. Patrick & State
ex rel Hill `V. Greene, 86 S.W.3d 592, 595 (Tex.Crim.App.ZOOZ).
Furthermore, a movant in Chapter 64 appealing has 30 days from
the DNA motion is denied by the State to file a notice of appeal,
Jacob V State, 115 S.W.3d 108, llO-ll, (Tex.App.-Texarkana 2003),
and Swearingen V. State, 189 S.W.3d 779, (Tex.Crim.App. 2006).
Applicant was stripped of the right to give a 30 day notice of
appeal, and Applicant would had never found out about the attorn-
ey, nor the findings of the DNA motion if not for_the 14th Court
of Appeals.Tb this day, Applicant Marshall hasn't receive the or-
iginal finding regarding the DNA issue from the State. Applicants
asking that this honorable Court grant the relief of an out-

of-time appeal.
Dated: 6/02/2015

Resp tfull :Z§§:;;ye

Romarcus D. Marshall l
#1043741 '

Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
March 17, 21015. - ' `

 

In The

Iiourfeenih Court of Appeals

 

NO. 14-15-00103-CR

 

IN RE ROMARCUS DEON MARSHALL, Relator

 

ORIGINAL PROCEEDING
WRIT OF MANDAMUS
179th District Court
Harris County, Texas
Trial Court Cause No. 833880

MEMoRANDUM oPINIoN

On February 3, 2015, relator Romarcus Deon Marshall filed a petition for
Writ of mandamus in this Court. See Tex. Gov’t Code-Ann. § 22.221 (West 2004);
see also Tex. R. App. P. 52. In the petition, relator asks this Court to compel the
Honorable Kristin M; Guiney, presiding judge of the 179th District Court of Harris
County, to respond to his motion for appointment of counsel regarding DNA

testing.

 

We ordered the Harris County District Clerk to file With this court a
supplemental record of the proceedings concerning relator’s request/for counsel for
the purposes of DNA testing. The record reveals that on May 12, 2014, relator
filed his motion for the appointment of counsel regarding DNA testing. The trial
court appointed Jerome Godinich as relator’s counsel on May 13, 2014. , The trial
court adopted the State’S proposed findings of fact on October 17, 2014, among
Which included findings that (1) because DNA testing of the available evidence
Would neither determine the identity of the person Who committed the offense nor
exculpate relator, he had not met the requirements of Chapter 64 of the Code of
Criminal Procedure;l and (2) relator is not entitled to additional forensic DNA

testing under Chapter 64. Consequently, relator’s request for relief is moot.

Accordingly, We dismiss relator’s petition for writ of mandamus for lack of
jurisdiction
PER CURIAM

Panel consists of Justices Jamison, Busby, and Brown.
Do Not Publish -- Tex. R. App. P. 47.2(b).

 

l See Tex. Code Crim. Proc. art. 64.03(a)(2)(A) (West Supp. 2014) (providing that a
convicting court may order forensic testing under this chapter only if, among other requirements,
the convicted person establishes by a preponderance of the evidence that the person Would not
have been convicted if exculpatory results had been obtained through DNA testing).

2

CERTIFICATE OF SERVICE

I, Romarcus D. Marshall, heredo certify that an original
objection was sent to the clerk of the Texas Court of Criminal
Appeal, `and a copy was sent the the clerk of the Harris Countv
district Court 179. by putiing such in the mial box with pre

paid postage of the date of 6/02/20l5

_Sincerely sub itted

   

 

omarcus D. Marshall
#1043741

3001 S. Emily Dr.
Beeville, Tx. 78102